DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is responsive to the Amendment filed 02/19/2021.  Claims 7-10, 12, 13, and 23 are pending.  Claim 32 is new.  Claims 11, 13, and 32 have been canceled.  Claims 1-6, 22, and 24-31 have been withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 348 in FIG. 6A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 7 the limitations “the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 9, 10, and 12 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Tayman, U.S. Patent Application Publication 2010/0230547 A1 (hereinafter called Tayman).
Regarding claim 7, Tayman teaches a rotor assembly (See e.g., FIG. 1 elements 160 & 165) comprising:
a hub configured to be coupled to an aircraft (See e.g., FIG. 4 element 325);
a plurality of rotor blades configured to extend laterally from the hub and to rotate about the hub, each of the rotor blades comprising an inboard end, an outboard end, a leading edge, and a trailing edge (See e.g., FIGS. 1 & 4);
one blade flap couplable to the trailing edge of at least one of the plurality of rotor blades (See e.g., FIG. 2 element 180), the one blade flap extending the entire length of the trailing edge of the respective blade (See e.g., FIG. 2 element 180);
at least one blade flap actuator couplable to the one blade flap (See e.g., FIG. 3 element 230) and configured to adjust the one blade flap to accommodate forces on the aircraft (See e.g., FIG. 3 element 230);
at least one blade root actuator flap (See e.g., FIG. 3 element 220) configured to adjust at least one of the plurality of rotor blades independently of the other rotor blades to accommodate forces on the aircraft (See e.g., FIG. 3 element 220; ¶s [0026] & [0046]); and
at least one controller couplable to the at least one blade flap actuator (See e.g., FIG. 3; ¶s [0030], [0034]-[0036] & [0044], where the control system teaches at least one controller couplable to the at least one blade flap actuator) and configured to enable the blade flap actuator to adjust the one blade flap independently of the other blade flaps (See e.g., FIGS. 2-4; ¶s [0034]-[0036] & [0044], where the control system and its disclosed functions as set forth in at least the cited figures and paragraphs teach the instant claim limitations).
(See e.g., FIG. 3; ¶s [0030], [0034]-[0036] & [0044], where the control system teaches at least one controller is couplable to the at least one blade root actuator) and configured to send a signal to the at least one blade root actuator to enable adjustment of the at least one of the plurality of rotor blades (See e.g., FIGS. 2-4; ¶s [0030], [0034]-[0036] & [0044], where the control system and its disclosed functions as set forth in at least the cited figures and paragraphs teach the instant claim limitations);
wherein the adjustment of the one blade flap and of the at least one of the plurality of the rotor blades by the at least one blade flap actuator and the at least one blade root actuator, respectively, adjusts the elastic twist of the corresponding rotor blade (See e.g., ¶s [0044] & [0078], “… the blade root actuator 220 and the servo flap actuator 230 work in parallel. … multiple actuators on the blades/wings 160, 165 can be used to control multiple trailing edge surfaces and generate twisted wing panels.”).
Regarding claim 9, Tayman teaches wherein the at least one controller (See e.g., FIG. 3; ¶s [0030], [0034]-[0036] & [0044], where the control system teaches at least one controller) is configured to enable the at least one blade flap actuator to adjust at least one of blade pitch and blade flapping position by adjusting the one blade flap (See e.g., FIGS. 2-4; ¶s [0034]-[0036] & [0044], where the control system and its disclosed functions as set forth in at least the cited figures and paragraphs teach the instant claim limitations).
Regarding claim 10, Tayman teaches wherein the assembly comprises the one blade flap (See e.g., FIG. 2 element 180) couplable to the outboard end of at least one of the plurality of rotor blades (See e.g., FIG. 2 elements 160 & 180).
Regarding claim 12, Tayman teaches wherein the at least one controller (See e.g., FIG. 3; ¶s [0030], [0034]-[0036] & [0044], where the control system teaches at least one controller) (See e.g., FIGS. 2-4; ¶s [0030], [0034]-[0036] & [0044], where the control system and its disclosed functions as set forth in at least the cited figures and paragraphs teach the instant claim limitations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 USC § 103 as being unpatentable over Tayman, and further in view of Fortenbaugh, U.S. Patent Application Publication 2015/0175254 A1 (hereinafter called Fortenbaugh).
Regarding claim 8, Tayman teaches further comprising:
at least one sensor (See e.g., ¶ [0070]);
(See e.g., FIG. 3; ¶s [0030], [0034]-[0036] & [0044], where the control system teaches at least one controller) is configured to enable the at least one blade flap actuator to adjust the one blade flap independently of the other blade flaps (See e.g., FIGS. 2-4; ¶s [0034]-[0036] & [0044], where the control system and its disclosed functions as set forth in at least the cited figures and paragraphs teach the instant claim limitations).
But Tayman does not teach at least one sensor configured to detect at least one of rotor whirl, rotor flapping, and wing bending; wherein the at least one controller is configured to enable … in response to the detection of the at least one of rotor whirl, rotor flapping and wing bending by the at least one sensor.
However, Fortenbaugh teaches at least one sensor configured to detect at least one of … rotor flapping, … (See e.g., FIG. 4 element 417); wherein the at least one controller is configured … in response to the detection of the at least one of … rotor flapping … by the at least one sensor (See e.g., FIG. 4 elements 403 & 417; ¶ [0033]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Tayman and Fortenbaugh befor him, to add to the rotor assembly of Tayman at least one sensor configured to detect at least one of rotor whirl, rotor flapping, and wing bending; wherein the at least one controller is configured … in response to the detection of the at least one of rotor whirl, rotor flapping and wing bending by the at least one sensor, as taught in the analogous art of Fortenbaugh.  One would have been motivated to do so, with a reasonable expectation of success, to allow the aircraft to predict flapping resulting from collective pitch, which affords the reaction to the flapping resulting from collective pitch to have less delay then those systems that must measure (See e.g., Fortenbaugh ¶ [0044]).


Claim 23 is/are rejected under 35 USC § 103 as being unpatentable over Tayman, and further in view of PEDRAMI et al., U.S. Patent Application Publication 2018/0334242 A1 (hereinafter called PEDRAMI).
Regarding claim 23, Tayman teaches the command signal (See e.g., FIG. 3; ¶s [0030], [0034]-[0036] & [0044], where the control signals teaches the command signal), but Tayman does not teach a non-sinusoidal command signal.
However, PEDRAMI teaches a non-sinusoidal command signal (See e.g., FIGS. 2 & 3 element 104-ON-OFF pulse controller unit; ¶s [0011], [0018]-[0023], where a pulse width modulating signal from the control system teaches a non-sinusoidal command signal).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Andrews, Whitehouse, and PEDRAMI before him, to add to the rotor assembly of Tayman a non-sinusoidal command signal, as taught in the prior art of PEDRAMI.  One would have been motivated to do so, with a reasonable expectation of success, to provide more controllability on the propeller system, as disclosed in PEDRAMI (See e.g., PEDRAMI ¶ [0017]).

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but are moot due to new grounds of rejections necessitated by amendment.
Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRI L FILOSI/Examiner, Art Unit 364412 March 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644